On order of the Court, the motions for permission to file pro per supplement to application and pro per reply to prosecutor's answer to application are GRANTED. The application for leave to appeal the October 10, 2017 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the foregoing is a true and complete copy of the order entered at the direction of the Court.